Case 2:18-cv-00135-JRG Document 223 Filed 03/19/19 Page 1 of 6 PageID #: 23076



                       IN THE UNITED STATES DISTRICT COURT
                        FOR THE EASTERN DISTRICT OF TEXAS
                                MARSHALL DIVISION


 FRACTUS, S.A.,                                    §
                                                   §
                Plaintiff,                         §   CIVIL ACTION NO. 2:18-CV-00135-JRG
                                                   §              LEAD CASE
 v.                                                §
                                                   §
 AT&T MOBILITY LLC,                                §
                                                   §
 SPRINT COMMUNICATIONS                             §   CIVIL ACTION NO. 2:18-CV-00136-JRG
 COMPANY, L.P., SPRINT SPECTRUM,                   §             MEMBER CASE
 L.P., SPRINT SOLUTIONS, INC., NEXTEL              §
 OPERATIONS, INC.,                                 §
                                                   §
 T-MOBILE US, INC., T-MOBILE USA,                  §   CIVIL ACTION NO. 2:18-CV-00137-JRG
 INC.,                                             §             MEMBER CASE
                                                   §
                                                   §
 VERIZON COMMUNICATIONS INC.,                      §   CIVIL ACTION NO. 2:18-CV-00138-JRG
 CELLCO PARTNERSHIP D/B/A VERIZON                  §             MEMBER CASE
 WIRELESS,                                         §
                                                   §
                Defendants.                        §


                             MEMORANDUM OPINION AND ORDER
       Before the Court is Defendants and Intervenor-Defendants’ (collectively, “Defendants”)

Motion to Strike Declaration of Dr. Stuart Long in Support of Plaintiff Fractus, S.A.’s Claim

Constructions. (Dkt. No. 197.) Having considered Defendants’ and Plaintiff’s (the “Parties”)

positions and for the reasons that follow, the Court is of the opinion that the Motion should be and

hereby is DENIED.

                                         I. Background

       Patent Rule (“P.R.”) 4-3 of the local rules of this Court was amended by General Order 18-

10 to require that each party “simultaneously serve a disclosure of expert testimony … for any
Case 2:18-cv-00135-JRG Document 223 Filed 03/19/19 Page 2 of 6 PageID #: 23077



expert on which it intends to rely to support its proposed claim construction or indefiniteness

position or to oppose any other party’s proposed claim construction or indefiniteness position.”

P.R. 4-3(b). The rule requires that these disclosures of expert testimony be “consistent with Fed.

R. Civ. P. 26(a)(2)(B)(i)–(ii) or 26(a)(2)(C).” Id.

       The Parties exchanged P.R. 4-3 disclosures on January 14, 2019. (Dkt. No. 197 at 2.)

Plaintiff’s disclosure included a declaration from Dr. Stuart Long (the “First Long Declaration”).

(Id.; see also Dkt. No. 132 at 3.) On February 13, 2019, Plaintiff attached a second declaration

from Dr. Long (the “Second Long Declaration”) to Plaintiff’s opening claim construction brief.

(Dkt. No. 197 at 2; see Dkt. Nos. 183-1–5.) Defendants argue that the Second Long Declaration

contains “new opinions regarding indefiniteness and new exhibits in support of those opinions”

not contained in the First Long Declaration. (Dkt. No. 197 at 1.) In particular, Defendants argue

that the Second Long Declaration offers new opinions regarding the term “situated around,” the

term “impedance pattern,” and what it means for radiation and impedance patterns to be “similar”

or “substantially similar” in multiple frequency bands. (Id. at 2–3.) Defendants also argue that the

Second Long Declaration relies on new, untimely evidence: U.S. Patent No. 8,941,541 (Dkt. No.

183-3); a 1998 paper by Iti Saha Misra and S. K. Chowdhury (Dkt. No. 183-4); and product

documentation regarding an antenna from Radio Frequency Systems (Dkt. No. 183-5). (Dkt. No.

197 at 3.)

       These opinions and evidence, Defendants argue, are outside the scope of the First Long

Declaration included in Plaintiff’s P.R. 4-3 disclosure and, therefore, are prohibited under P.R. 4-

3(b). (Id.) In response, Plaintiff argues that the challenged portions of the Second Long Declaration

are permissible explanations and elaborations on opinions properly disclosed in compliance with

P.R. 4-3 and, therefore, should be allowed. (Dkt. No. 209 at 1.)



                                                  2
Case 2:18-cv-00135-JRG Document 223 Filed 03/19/19 Page 3 of 6 PageID #: 23078



                                            II. Analysis

        Patent Rule 4-3 was amended to clarify that the rule “requires a complete statement of all

opinions the witness will express and the basis and reasons for them, as well as the facts or data

considered by the witness in forming them.” Gen. Order 18-10, Cmt. to P.R. 4. “Having made this

disclosure, parties may then confidently and flexibly use expert witness testimony … to support

later claim construction briefing or hearing presentations, provided the testimony is within the

scope of the earlier disclosure.” Id. (emphasis added).

        P.R. 4-3 disclosures are intended to give notice to opposing parties of the expert opinions,

and the grounds for those opinions, upon which the party intends to rely. The requirement that

these disclosures be “consistent with Fed. R. Civ. P. 26(a)(2)(B)(i)–(ii) or 26(a)(2)(C)” means that

these disclosures must contain “a complete statement of all the opinions the witness will express,”

“the basis and reasons for them,” and “the facts or data considered by the witness in forming them.”

FED. R. CIV. P. 26(a)(2)(B)(i)–(ii); Gen. Order 18-10, Cmt. to P.R. 4. It does not mean that these

initial disclosures must be the last word from the experts on the opinions that they express. Rather,

it is expected, if not inevitable, that the experts will continue to develop and refine their opinions,

particularly as they have the opportunity to review and consider the opinions of opposing experts.

        Later supplements may elaborate upon, but may not change, an expert’s opinion that itself

was sufficiently disclosed under P.R. 4-3. However, subsequent expert testimony may not

introduce entirely new topics for the first time. New topics would most typically be any that are

completely new, i.e., were not raised or disclosed to any degree in the prior P.R. 4-3 disclosures.

A party should not be fairly surprised by opinions, grounds, or facts contained in subsequent expert

testimony when viewed in light of the opinions, grounds, and facts disclosed by all experts in the

initial P.R. 4-3 disclosures.



                                                  3
Case 2:18-cv-00135-JRG Document 223 Filed 03/19/19 Page 4 of 6 PageID #: 23079



       Turning to the “new opinions” about which Defendants complain, the Court finds that this

testimony is not outside the scope of Dr. Long’s initial declaration, but is a fair and unsurprising

elaboration upon and response to the opinions disclosed in the Parties’ P.R. 4-3 disclosures.

       In the First Long Declaration, Dr. Long opines that the phrase “situated around” simply

means that the frequency band “includes” the referenced frequency. (Dkt. No. 197-2 at ¶ 11.)

Defendants’ expert, Dr. Mohammod Ali, opines on the other hand that the phrase “situated around”

is a term of “degree” and that “it is not possible to determine what would fall within the bounds of

‘around’ and what would not.” (See Dkt. No. 211-9 at ¶ 50; see also id. ¶¶ 48–52.) The Second

Long Declaration, merely makes explicit what is already implicit: that Dr. Long disagrees with Dr.

Ali and believes the phrase “situated around” is not indeterminate but indicates that the frequency

band must “include” the referenced frequency. (Dkt. No. 183-1 ¶¶ 9–10.) No reasonable party

viewing Dr. Long and Dr. Ali’s initial opinions would be surprised by this testimony. Accordingly,

this testimony is not outside the scope of the P.R. 4-3 disclosures.

       Similarly, Dr. Long’s opinions about the phrase “impedance pattern” and the phrase

“similar” or “substantially similar” are not outside the scope of the P.R. 4-3 disclosures. Dr. Long’s

testimony regarding these phrases is a predictable response to Dr. Ali’s opinions that these phrases

would not be understood by a person of ordinary skill in the art. (See Dkt. No. 211-9 at ¶¶ 31–35.)

A party whose expert’s opinions place a subject at issue cannot claim surprise or prejudice when

an opposing expert responds to those opinions. Dr. Long properly clarified and defended his

opinions in light of Dr. Ali’s opinions. (Dkt. No. 183-1 ¶¶ 19–22.) Dr. Long did not change his

opinions, which were completely disclosed in Plaintiff’s P.R. 4-3 disclosure. (Dkt. No. 197-2

¶¶ 17–19.)




                                                  4
Case 2:18-cv-00135-JRG Document 223 Filed 03/19/19 Page 5 of 6 PageID #: 23080



        The new evidence cited in the Second Long Declaration likewise does not violate P.R. 4-

3. Where an expert expounds upon—but does not change—his or her opinions in response to

challenges from opposing experts, it is appropriate for the expert to likewise include the “facts or

data considered by the” expert in developing the expert’s opinions. See FED. R. CIV. P.

26(a)(2)(B)(ii); Gen. Order 18-10, Cmt. to P.R. 4. Particularly where disclosure of such evidence

occurs before the P.R. 4-4 claim construction discovery deadline, as is the case here, it is unlikely

that a party could credibly claim prejudice. Defendants would, in effect, have Plaintiff’s expert

foresee their expert’s rebuttal and address it in advance as part of Plaintiff’s initial disclosures.

Such is not a reasonable application of the rule.

        However, the Court cautions that this analysis should not be interpreted as allowing a party

to include only bare-bones expert opinions in its P.R. 4-3 disclosure. A party who fails to

completely disclose the expert opinions upon which it intends to rely may well be precluded from

later supplementing those opinions. Parties should not be required to meet and confer as required

by P.R. 4-2 with full condor with anything less than full notice. Waiting to reveal an expert’s

opinions until the P.R. 4-3 disclosure should not be rewarded by precluding opposing experts from

responding to those opinions. Rather, the purpose of Patent Rule 4 is to encourage open and candid

discussions, from both sides, in order to streamline issues for claim construction.

        Here, a comparison of the First and Second Long Declarations shows that Dr. Long

eliminated portions of his testimony about claims no longer in dispute while clarifying areas where

he and Dr. Ali disagree. (See Dkt. No. 197-3.) This type of narrowing and sharpening of disputed

issues is precisely what the Court expects through the Patent Rule 4 process, indeed throughout

the course of trial.




                                                    5
Case 2:18-cv-00135-JRG Document 223 Filed 03/19/19 Page 6 of 6 PageID #: 23081



       Plaintiff fully disclosed Dr. Long’s opinions in its P.R. 4-3 disclosure. Those opinions have

been expounded upon and refined, but not changed, in response to Dr. Ali’s competing opinions.
     .
The Court finds no prejudice to Defendants, who proffered Dr. Ali’s opinions, in allowing Dr.

Long to testify about how his opinions compare to Dr. Ali’s.

                                        III. Conclusion

       For the reasons discussed, Defendants’ Motion to Strike Declaration of Dr. Stuart Long in

Support of Plaintiff Fractus, S.A.’s Claim Constructions (Dkt. No. 197) is DENIED.



        SIGNED this 19th day of December, 2011.
       So ORDERED and SIGNED this 19th day of March, 2019.




                                                           ____________________________________
                                                           RODNEY GILSTRAP
                                                           UNITED STATES DISTRICT JUDGE




                                                6
